[exhibit104separationagre001.jpg]
Exhibit 10.4 SEPARATION AGREEMENT AND RELEASE This Separation Agreement and
Release (the “Agreement”) is entered into by James Tu (“Employee”) and Energy
Focus, Inc. (“Energy Focus” or the “Company”). Employee and Energy Focus are
collectively referred to in this Agreement as the “Parties.” In consideration of
the promises and agreements contained herein and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, and
intending to be legally bound, Energy Focus and Employee hereby agree as
follows: 1. Employee Resignation from the Board and Separation from Employment.
Employee hereby tenders his resignation (a) as a member of the Company’s Board
of Directors (the “Board”),(b) from all offices of any entity that is a
subsidiary of, or is otherwise related to or affiliated with, the Company, and
(c) as Chief Executive Officer and President and an employee of the Company,
effective February 19, 2017 (the “Separation Date”). Energy Focus hereby accepts
Employee’s resignation, and the parties agree that Employee’s employment with
Energy Focus will end on the Separation Date. 2. Accrued Unused Vacation Days.
Regardless of whether Employee signs this Agreement, Employee will be paid for
accrued unused PTO time, which the Parties agree is 200 hours and which is
equivalent to $38,461.55. Such payout will be made subject to applicable taxes
and withholdings. Energy Focus will pay Employee this amount on the first
regular paydate after the Separation Date. 3. Severance Pay and Other
Consideration. Subject to, and in consideration of Employee’s execution and
non-revocation of this Agreement, and provided that Employee is not in material
breach of any of the terms of this Agreement, Energy Focus will provide Employee
the following pay and benefits: (a) Energy Focus will pay Employee separation
pay equal to twelve (12) months of pay at Employee’s regular base salary of
$33,333.33 per month. These payments amount to a total sum of a total of
$400,000, less deductions and withholdings as required by applicable law, and
will be made in equal periodic installments corresponding to Energy Focus’s
regular biweekly payroll dates (the “Severance Pay Period”). These payments will
not begin until after the Separation Date and after the seven (7) day revocation
period described below has expired without any revocation having been made, but
the first bi-weekly payment will include make-up payments, without interest, for
any bi-weekly pay periods between the Separation Date and the first severance
payment. (b) Employee agrees that he will not receive any bonus or cash
incentive payment for calendar year 2016. (c) If Employee and his dependents
were enrolled in the Company’s health plan on the Separation Date, Employee’s
and such dependents’ benefits will continue for twelve (12) months from the
effective date of this Agreement for medical, dental and vision benefits; and
all other benefits will cease on the Separation Date. Employee may elect to
continue his participation and that of his eligible dependents in those plans
after the expiration of this twelve- month period for a period of time under the
federal law known as COBRA. Within 2 to 3 weeks after expiration of the
twelve-month period Employee will receive a letter mailed to Employee’s address
on file explaining options available under COBRA laws to extend health, dental
and vision insurance coverage at Employee’s sole expense, plus any
administrative charges that may be applicable. (d) All outstanding and vested
stock options that are vested as of the Separation



--------------------------------------------------------------------------------



 
[exhibit104separationagre002.jpg]
Separation and Release Agreement Page 2 of 9 Date shall remain exercisable for
such period as provided under the applicable award agreement and plan but in no
event later than the last day of the option term. Any unvested stock options and
restricted stock units shall terminate as of the Separation Date. (e) Within two
(2) weeks after the Separation Date, Employee will file a final expense report
with all supporting documentation covering any last expenses incurred on behalf
of the Company. Thereafter, the Company will either (i) reimburse Employee for
any pending, reasonable business-related credit card charges for which Employee
has not already been reimbursed, or (ii) pay such charge directly to the
card-issuing bank. Such reimbursement will be made no later than thirty (30)
days after the final expense reimbursement request has been submitted to the
Company. Employee hereby authorizes the Company to deduct from monies to be paid
to Employee under this Agreement any balance remaining on Employee’s Company
credit card account after such (i) reimbursement or (ii) direct payment. Only
those expenses incurred by Employee prior to the Separation Date shall be
eligible for reimbursement. (f) Up to an aggregate of $10,000 of (i) attorney’s
fees and related expenses payable to Reavis Parent and Lehrer LLP for legal
advice rendered in connection with this matter, and (ii) for any executive
coaching or outplacement services provided to the Employee during the Severance
Pay Period, in each case, directly to the provider of these services upon
receipt of an invoice of services rendered. Employee acknowledges that the
payment(s) and other consideration provided in this Section 3 are solely in
exchange for the promises in this Agreement. 4. No Other Payments. Other than
the payments described in this Agreement, Employee acknowledges and agrees that
Employee has not earned, and is not eligible for any other monies, bonuses or
other compensation from Energy Focus; provided, however, that Employee remains
eligible to receive such benefits as Employee may otherwise be entitled under
the qualified retirement plans of Energy Focus, subject to the terms of such
plans and the applicable law. The Parties agree that any employer contributions
or matching for any retirement plan contributions shall cease as of the
Separation Date, except that any contributions that have accrued through the
Separation Date but have not yet been contributed to such plans shall be
contributed in accordance with the plan terms. 5. Release. (a) Scope of Release.
Employee, on behalf of himself, his spouse, heirs, executors, administrators and
assigns, and anyone else claiming on Employee’s behalf, releases and discharges
Energy Focus, Inc., its shareholders, parents, subsidiaries, affiliates,
predecessors, successors and assigns, and all of their respective current and
former directors, trustees, officers, attorneys, agents, and employees in their
corporate as well as personal capacities (collectively, the “Released Parties”)
from liability for all claims, demands, rights, actions, causes of actions,
obligations, suits and controversies, known or unknown, (collectively, “Claims”)
arising prior to and up to and including the date Employee signs this Agreement.
This release includes, but is not limited to: (a) all Claims arising out of or
in any way related to Employee’s employment or separation from employment with
Energy Focus, including but not limited to any action sounding in tort or
contract (express or implied), any claim for promissory estoppel, emotional
distress, pain and suffering, punitive damages, attorneys’ fees, benefits, wages
or any other compensation, wrongful discharge, any violation of public policy,
any claim of discrimination, harassment or retaliation on any basis including,
but not limited to age, race, religion, sex, national origin or disability,
whether arising under common law or under any federal, state or local law,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act (including as amended by the Older Workers
Benefit



--------------------------------------------------------------------------------



 
[exhibit104separationagre003.jpg]
Separation and Release Agreement Page 3 of 9 Protection Act), the Americans with
Disabilities Act, the Family and Medical Leave Act, the New York Executive Law,
the New York State Human Rights Law, the New York City Human Rights Law, the New
York Labor Law, the New York Equal Pay Law, the New York Civil Rights Law, the
New York Rights of Persons With Disabilities Law, the New York Equal Rights Law,
the New York City Administrative Code, Ohio Revised Code Chapter 4112, and any
other law relating to employment, and any Claims growing out of any legal
restriction on an employer’s right to discharge its employees or executives; and
(b) any and all Claims of any sort arising from events or circumstances
occurring prior to when Employee signs this Agreement. (b) Limitation. (i) The
foregoing release does not waive rights or claims that may arise after the date
this Agreement is executed or that cannot be waived as a matter of law. The
foregoing release does not waive any rights that Employee may have to continue
health or other benefits at Employee’s expense, pursuant to COBRA or applicable
state law. Nothing in any part of this Agreement is intended to, or shall,
interfere with Employee’s right to file or otherwise participate in a charge,
investigation, or proceeding conducted by the Equal Employment Opportunity
Commission or other federal, state, or local government agency. (ii) Employee
shall not, however, be entitled to any relief, recovery, or monies in connection
with any such matter brought against any of the Released Parties, regardless of
who filed or initiated any such charge, investigation, or proceeding. Employee
agrees that Employee will neither seek nor accept, from any source whatsoever,
any further benefit, payment, or other consideration relating to any rights or
claims that have been released in this Agreement. The prohibitions on further
recovery in this paragraph 5(B)(ii) shall not apply to any monetary award from a
government-administered whistleblower award program for providing information
directly to a government agency. 6. Will Not Seek Re-Employment. Employee
understands and agrees that the employment relationship with Energy Focus will
end as of the Separation Date, and Employee agrees not to seek re-employment
with Energy Focus at any time in the future. If Employee should become
re-employed by Energy Focus in the future, this section shall be sufficient
grounds to terminate such employment. 7. Return of Property. Employee
acknowledges that before signing this Agreement, or within two days thereafter,
Employee has returned or will return to Energy Focus any and all Energy Focus
property in Employee’s possession. Such property includes, but is not limited to
Energy Focus keys, credit cards, records, files, lists and/or any other
materials prepared by Employee or any other Energy Focus employee which relate
in any way to Energy Focus. Employee shall also, by the same deadline, provide
to the Chairman of the Board a list of passwords or access codes to Employee’s
work computer and any internal systems or external subscriptions paid for by
Energy Focus to which Employee has password-restricted access. 8. No Admission
of Liability. The Parties agree that: (a) this Agreement is a means of amicably
resolving any differences relating to Employee’s employment and separation from
employment; (b) this Agreement is not intended to be, and should not be
construed as, an admission of liability on the part of Energy Focus or Employee;
and (c) this Agreement was proposed and entered into solely for the purpose of
amicably resolving all issues arising out of Employee’s employment and
separation from employment. 9. Nondisclosure of the Company’s Confidential
Information. (a) Definitions.



--------------------------------------------------------------------------------



 
[exhibit104separationagre004.jpg]
Separation and Release Agreement Page 4 of 9 (i) “Company Business” is the
development, production and sale of commercial lighting products. (ii)
“Confidential Information” shall mean nonpublic information or material (1) that
is proprietary to the Company or its customers, is confidential, or is a trade
secret, regardless of whether it is specifically designated or labeled as
confidential by and of the Company, or (2) that Employee creates, discovers,
develops in whole or in part, or of which Employee obtains knowledge of or
access to, as a result of Employee’s relationship with the Company. Confidential
Information generally includes, but is not limited to, designs, works of
authorship, mask works, formulas, ideas, concepts, techniques, inventions,
devices, improvements, know-how, methods, processes, drawings, specifications,
models, data, documentation, diagrams, flow charts, research, developments,
procedures, software in various stages of development, source code, object code,
marketing techniques and materials, business, marketing, development and product
plans, financial information, customer information, strategic information, and
other confidential business or technical information. Confidential Information
does not include information which (x) is or becomes publicly available (other
than by disclosure or other wrongful act by the Employee), or (y) was known to
the Employee before the Employee began employment with the Company. (b)
Obligation to Protect Confidential Information. Employee recognizes and
acknowledges that Confidential Information includes valuable, special and unique
assets of the Company. Subject to the exceptions described below, (i) Employee
shall forever protect and maintain the confidentiality of Confidential
Information; and (ii) Employee shall never, directly or indirectly, use,
publish, post, copy, duplicate, or disclose Confidential Information, or
encourage, aid, or abet such activity, except as required in the course of
Employee’s job duties at the Company and, then only to individuals who have a
need to know based on such individual’s job responsibilities at the Company. (c)
Exceptions to Section 9(b). The restrictions in Section 9(b) do not apply to any
of the following situations, so long as the Employee takes all reasonable steps
to ensure that the scope of disclosure does not exceed the permitted scope and
that such disclosure does not extend beyond the parameters of what is permitted:
(i) Employee may respond to a lawful and valid subpoena or other legal process
or court order that seeks the disclosure of Confidential Information but: (1)
shall give the Company’s Chief Executive Officer or Chief Financial Officer the
earliest possible notice of the receipt thereof; (2) shall, as much in advance
of the return date as possible, make available to the Company’s Chief Executive
Officer or Chief Financial Officer the documents and other information sought;
and (3) shall assist the Company’s legal counsel, at the Company’s expense, in
resisting or otherwise responding to such subpoena or process. (ii) Employee may
disclose Confidential Information to a government agency as part of a report,
complaint, or investigation without providing notice to the Company. (iii)
Employee shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (1) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law. In addition, Employee shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Furthermore, in the event Employee files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Employee may disclose the
trade secret to Employee’s attorney and use the trade secret



--------------------------------------------------------------------------------



 
[exhibit104separationagre005.jpg]
Separation and Release Agreement Page 5 of 9 information in the court
proceeding, if Employee files any document containing the trade secret under
seal and does not disclose the trade secret, except pursuant to court order. 10.
Non-Disparagement. (a) Employee will not make any statements or disclose any
untrue information concerning Energy Focus, its directors, officers, management,
staff, employees, representatives, or agents (collectively, “Energy Focus or its
management”), which are likely to disparage Energy Focus or its management,
which are likely to damage the reputation or business prospects of Energy Focus
or its management, or which are likely to interfere in any way with the business
relations Energy Focus has with its customers (including potential customers),
suppliers, vendors, employees, investors, or shareholders. Energy Focus
acknowledges that nothing in this Paragraph shall limit Employee from testifying
in or otherwise cooperating with any federal, state, or civil action,
investigation or inquiry. (b) Energy Focus’s executive officers and directors
will not make any statements or disclose any untrue information concerning
Employee, which are likely to disparage or damage the Employee’s reputation or
stature in the business community. Employee acknowledges that nothing in this
Paragraph shall limit Energy Focus or any of its employees or directors from
testifying in or otherwise cooperating with any federal, state, or civil action,
investigation or inquiry; or from releasing truthful information or making
truthful statements. 11. Non-Solicitation. Employee agrees that, for a period of
one (1) year after the Separation Date, Employee will not personally, and will
not instruct or directly or indirectly assist any other individual or entity to,
persuade or encourage, or attempt to persuade or encourage, (a) any producer,
manufacturer, licensor, supplier, vendor or any other person providing goods or
services to Energy Focus not to conduct business with Energy Focus or to reduce
the amount of business it conducts with Energy Focus; (b) any customer or
potential customer not to conduct business with Energy Focus or to reduce the
amount of business it conducts with Energy Focus; or (c) any employee of Energy
Focus to leave Energy Focus’s employ. For the purposes hereof, “customer” shall
include any prospective customer to whom Energy Focus made a presentation (or
similar offering of services) within a period of ninety (90) days immediately
preceding the Separation Date. These restrictions shall be in addition to the
restrictions described in the Confidentiality Agreement, including but not
limited to Sections G and H, which remain in full force and effect. 12.
Non-Competition. (a) For a period of one (1) year after the Separation Date,
Employee shall not: (i) directly or indirectly act in concert or conspire with
any person employed by the Company in order to engage in or prepare to engage in
or to have a financial or other interest in any business or any activity that he
knows (or reasonably should have known) to be directly competitive either with
Company Business as then being carried on or with any business, activity,
product or service which was under active development while Employee was
employed by the Company if such development was actively pursued or considered
during the two (2) year period preceding the Separation Date; or (ii) serve as
an employee, agent, partner, shareholder, director, or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business or any activity that he knows (or reasonably should have known) to be
directly competitive either with the Company Business as then being carried on
or with any business, activity, product or service which was under active
development while Employee was employed by the Company if such development was
actively pursued or considered during the two (2) year period preceding the
Separation Date (provided, however, that notwithstanding anything to the
contrary contained in this Agreement, Employee may own



--------------------------------------------------------------------------------



 
[exhibit104separationagre006.jpg]
Separation and Release Agreement Page 6 of 9 up to two percent (2%) of the
outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934). (b) In the
event Employee violates any provision of this Section 12 as to which there is a
specific time period during which he is prohibited from taking certain actions
or from engaging in certain activities as set forth in such provision, such
violation shall toll the running of such time period from the date of such
violation until such violation shall cease. The foregoing shall in no way limit
the Company’s rights under Section 16 of this Agreement. (c) Employee has
carefully considered the nature and extent of the restrictions upon him and the
rights and remedies conferred upon the Company under this Section 12 and this
Agreement, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition which otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of
Employee, would not operate as a bar to Employee’s sole means of support, are
fully required to protect the legitimate interests of the Company and do not
confer a benefit upon the Company disproportionate to the detriment to Employee.
Employee further acknowledges that his obligations in this Section 12 are made
in consideration of, and are adequately supported by the payments by the Company
to Employee described herein. 13. Disclosure. From the date of this Agreement
through the end of the applicable restricted period, Employee will communicate
the contents of Sections 9, 10, 11 and 12 of this Agreement to any person, firm,
association, or corporation which he intends to be employed by, associated in
business with, or represent. 14. Standstill and Voting Agreement. (a) Employee
agrees that, unless approved in advance in writing by the Board, the Employee
agrees that neither he nor any of his affiliates, and his and their respective
directors, officers, employees, managing members, general partners, agents and
consultants (including attorneys, financial advisors and accountants)
(collectively, “Representatives”) acting on behalf of or in concert with the
Employee (or any of its Representatives) will, for a period of one year after
the date of this Agreement, directly or indirectly: (i) make any statement or
proposal to the Board, any of the Company’s Representatives or any of the
Company’s stockholders regarding, or make any public announcement, proposal or
offer (including any “solicitation” of “proxies” as such terms are defined or
used in Regulation 14A of the Exchange Act) with respect to, or otherwise
solicit, seek or offer to effect (including, for the avoidance of doubt,
indirectly by means of communication with the press or media) (A) any business
combination, merger, tender offer, exchange offer or similar transaction
involving the Company or any of its subsidiaries, (B) any restructuring,
recapitalization, liquidation or similar transaction involving the Company or
any of its subsidiaries, (C) any acquisition of any of the Company's loans, debt
securities, equity securities or assets, or rights or options to acquire
interests in any of the Company's loans, debt securities, equity securities or
assets, (D) any proposal to seek representation on the Board or otherwise seek
to control or influence the management, Board or any policies of the Company,
(E) any request or proposal to waive, terminate or amend the provisions of this
Agreement, or (F) any proposal, arrangement or other statement that is
inconsistent with the terms of this Agreement, including this Section 14(a)(1);
(ii) instigate, encourage or assist any third party (including forming a “group”
with any such third party) to do, or enter into any discussions or agreements
with any third party with respect to, any of the actions set forth in clause (i)
above;



--------------------------------------------------------------------------------



 
[exhibit104separationagre007.jpg]
Separation and Release Agreement Page 7 of 9 (iii) take any action which would
reasonably be expected to require the Company or any of its affiliates to make a
public announcement regarding any of the actions set forth in clause (i) above;
or (iv) acquire (or propose or agree to acquire), of record or beneficially, by
purchase or otherwise, any loans, debt securities, equity securities or assets
of the Company or any of its subsidiaries, or rights or options to acquire
interests in any of the Company's loans, debt securities, equity securities or
assets, except that Employee may (A) exercise any vested stock options issued by
the Company and held by him upon effectiveness of this Agreement and (B)
beginning six (6) months after the date of this Agreement, Employee may request
advance written approval from the Board to acquire the Company’s securities,
which approval shall be granted solely within the discretion of the Board. (b)
At the Company’s annual meeting of stockholders held in 2017, Employee shall
vote all shares of the Company’s Common Stock over which the Employee has voting
control and shall take all other necessary or desirable actions within such
Employee’s control to vote in favor the proposals recommended by the Board and
to elect to the Board any individual nominated by the Board, as reflected in the
Company’s proxy statement for such meeting. (c) Notwithstanding the foregoing
provisions of this Section 14, the restrictions set forth in this Section 14
shall terminate and be of no further force and effect if the Company enters into
a definitive agreement with respect to, or publicly announces that it plans to
enter into or is seeking to enter into, a transaction involving all or a
controlling portion of the Company’s equity securities or all or substantially
all of the Company's assets (whether by merger, consolidation, business
combination, tender or exchange offer, recapitalization, restructuring, sale,
equity issuance or otherwise). 15. Attorney’s Fees. Both parties agree to bear
their own attorney’s fees and related expenses, if any, in connection with this
matter. 16. Choice of Law and Availability of Injunctive Relief. This Agreement
shall in all respects be interpreted, enforced under, and governed by the laws
of the State of Ohio. Notwithstanding the choice or conflict of law rules of any
court or competent jurisdiction, the laws of the State of Ohio should be used to
interpret and enforce this Agreement. Any litigated dispute over this Agreement
or any of the matters addressed in this Agreement shall be brought and
maintained solely in the state or federal courts within the State of Ohio. In
addition, in connection with any such court action, Employee acknowledges and
agrees that the remedy at law available to the Company for breach by Executive
of any of his obligations under Sections 9, 10, 11, 12 and 14 of this Agreement
would be inadequate and that damages flowing from such a breach would not
readily be susceptible to being measured in monetary terms. Accordingly,
Employee acknowledges, consents and agrees that, in addition to any other rights
or remedies which the Company may have at law, in equity or under this
Agreement, the Company shall be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened or further breach of any
provisions in Sections 9, 10, 11, 12, or 14 of this Agreement, without the
necessity of proof of actual damage. 17. Modifications. No provisions of this
Agreement may be modified, amended, or terminated, except in a writing signed by
Employee and by the Chairman of the Board of Energy Focus. 18. Entire Agreement.
The only pay, benefit or other consideration for signing this Agreement is
described herein. In exchange for signing this Agreement, Employee is being
provided consideration to which Employee would not otherwise be entitled under
the Company’s



--------------------------------------------------------------------------------



 
[exhibit104separationagre008.jpg]
Separation and Release Agreement Page 8 of 9 usual policies and practices. This
Agreement constitutes the complete and final agreement between the Parties, and
supersedes any and all prior representations or agreements, whether written or
oral; except that the agreements evidencing equity awards that have vested as of
the date hereof remain in full force and effect. No other representations,
promises or agreements of any kind have been made by any person or entity to
induce Employee to sign this Agreement. Notwithstanding the foregoing, this
Agreement will not affect Employee’s rights to indemnification or defense as a
former officer and employee of Energy Focus or any of its affiliates under any
articles of incorporation, codes of regulations, other charter documents,
insurance policies, or other laws to the extent any are applicable. 19.
Cooperation. After the Separation Date, Employee agrees to cooperate with the
Company, including its representatives and attorneys, to provide information or
testimony that may relate to the Company or to matters within the Employee’s
knowledge, if called upon by the Company to do so, for purposes related to any
lawsuits, proceedings, administrative actions, public filings, or to provide
other factual information in preparation or anticipation of any such matter, or
to assist with other internal or external Company matters. Employee shall not
receive compensation for providing such cooperation, but if such cooperation is
requested by the Company, Employee shall be entitled to reimbursement from the
Company for reasonable out- of-pocket expenses that are necessarily and
reasonably incurred as a result of providing such cooperation, including for
example, airfare, hotel, and related travel expenses, if travel is requested. If
Employee is asked by any person other than the Company (or its representatives
or attorneys) to provide information or testimony related to any matter
connected to his employment or the Company, Employee agrees to provide advance
notice to the Company and to take all reasonable steps to ensure that the
Company has an opportunity to respond and/or to participate in such proceedings,
except that Employee need not provide advance notice to the Company before
participating in any whistleblower investigation/proceeding before a government
agency. If Employee is providing testimony for any reason whatsoever, Employee
agrees that he shall give only truthful testimony and shall provide only
truthful information, to the best of his knowledge. 20. Severability. If for any
reason any term or provision set forth herein, or part thereof, containing a
restriction on Employee’s activities after the Separation Date is invalid or
unenforceable because it is held to cover an area or to be for a length of time
or otherwise have a scope that is unreasonable or is otherwise construed to be
too broad, such term or provision, or part thereof, shall be reformed and/or
modified to provide for a restriction having the maximum enforceable area, time
period and/or other scope (not greater than those contained herein) as shall be
valid and enforceable under applicable law. Otherwise, if any part, term, or
provision of this Agreement be determined by any court of competent jurisdiction
to be illegal, invalid or unenforceable, the validity of the remaining parts,
terms or provisions shall not be affected thereby and the illegal, invalid, or
unenforceable part, term, or provision shall be deemed not to be a part of this
Agreement; except, however, that if any portion of the Release in Section 5 is
determined by a judicial order invalid or unenforceable, then the Company shall
have seven days to decide whether (a) to invalidate this entire Agreement, in
which case the entire Agreement will be void and Employee will have to pay back
all money that he already received under Section 3(a) of this Agreement; or (b)
to waive its right to invalidate the Agreement and instead, to keep the
Agreement valid and fully enforceable, subject to the changes needed to remove
or modify the portion of the Release that was judicially determined to be
invalid or unenforceable.



--------------------------------------------------------------------------------



 
[exhibit104separationagre009.jpg]
Separation and Release Agreement Page 9 of 9 21. Time to Consider/Advised To
Consult Counsel. Employee is being given a period of at least twenty-one (21)
calendar days to consider the terms and conditions of this Agreement before
executing it. The Parties agree that any modifications made to this Agreement,
material or otherwise, will not restart and/or affect the running of this 21 day
period. Employee is advised to consult with an attorney of Employee’s choice
prior to executing this Agreement. Employee acknowledges that Employee has
carefully read this Agreement, understands the content and effect of this
Agreement, and intends to be bound by it. 22. Time to Revoke/Effective Date.
This Agreement shall become effective seven (7) days after Employee has signed
it. Prior to the expiration of the 7-day period, Employee has the right to
revoke this Agreement by delivering written notice of cancellation to the CEO
and Chairman of the Board, Energy Focus, Inc., Empire State Building, 350 Fifth
Avenue, Suite 6705, New York, NY 10118, in a manner such that the revocation is
received before the 7-day period ends. If Employee does not revoke this
Agreement with the 7-day revocation period, this Agreement shall become
effective upon the expiration of the revocation period. 23. Other
Representations. Employee represents and warrants that (a) if Employee has
incurred any workplace injury at Energy Focus, Employee has previously reported
such injury in writing, and Employee is unaware of any facts that could give
rise to any workers compensation claim that has not already been filed, (b)
Employee has reported, and has been paid for, all time worked through the date
Employee signed this Agreement, with the possible exception of time worked
during the last pay period and through the Separation Date, which may not yet
have been paid but will be paid to Employee as described above, and (c) Employee
has been provided all leave that Employee requested, and Employee is unaware of
any facts that would give rise to any claim under the Family Medical Leave Act
or any other state or local leave law. If Employee disagrees with any of the
representations in this section, Employee has fully explained all applicable
details in writing next to Employee’s signature at the end of this Agreement,
attaching additional pages if necessary. 24. Counterparts. This Agreement may be
executed in counterparts, all of which taken together shall constitute an
instrument enforceable and binding upon the undersigned parties. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS THE
CONTENT AND CONSEQUENCES OF SIGNING THIS AGREEMENT. EMPLOYEE FURTHER
ACKNOWLEDGES THAT EMPLOYEE EXECUTES THIS AGREEMENT KNOWINGLY AND VOLUNTARILY
WITH THE INTENT TO BE LEGALLY BOUND BY IT. Having agreed to the foregoing terms
of this Agreement, the Parties have executed it on the date indicated below.
ENERGY FOCUS, INC. EMPLOYEE By: /s/ Theodore L. Tewksbury III /s/ James Tu Name:
Theodore L. Tewksbury III Signature Executive Chairman of the Board James Tu
Title Print Name February 18, 2017 February 18, 2017 Date Date



--------------------------------------------------------------------------------



 